

106 HR 5064 IH: Beaches Environmental Assessment and Coastal Health Act of 2021
U.S. House of Representatives
2021-08-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5064IN THE HOUSE OF REPRESENTATIVESAugust 20, 2021Mr. Joyce of Ohio introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Federal Water Pollution Control Act relating to grants for beach monitoring, and for other purposes.1.Short titleThis Act may be cited as the Beaches Environmental Assessment and Coastal Health Act of 2021 or the BEACH Act of 2021.2.Coastal Recreation Water Quality Monitoring And Notification(a)Program Development and Implementation GrantsSection 406 of the Federal Water Pollution Control Act (33 U.S.C. 1346) is amended—(1)in subsection (b) by adding at the end the following:(5)Research grantsThe Administrator may make grants to States and local governments to—(A)conduct research to identify specific sources of contamination at coastal recreation waters adjacent to beaches or similar points of access that are monitored under a monitoring and notification program developed or implemented under this subsection; and(B)take actions, as specified by the Administrator, to mitigate such sources of contamination.; and(2)in subsection (i) by striking $30,000,000 for each of fiscal years 2001 through 2005 and inserting $35,000,000 for each of fiscal years 2022 through 2026.(b)Authorization of appropriationsSection 8 of the Beaches Environmental Assessment and Coastal Health Act of 2000 (Public Law 106–284; 114 Stat. 877) is amended by striking 2001 through 2005 and inserting 2022 through 2026. 